H. Brown, J.,
dissenting. The central issue in this case is not, as the majority claims, one of whether loss of services and consortium constitutes a separate claim for “bodily injury” within the liability coverage provided in Buckeye Union’s policy. Rather, our decision should turn on whether the limit of liability, as written in the policy, restricts the total recovery to $25,000.
The overall limit of coverage for the policy in question is $50,000. The parties agree that bodily injury to the plaintiff Ronald Tomlinson resulting from an auto accident was, or exceeded, $25,000. It is undisputed that Nancy Tomlinson’s separate cause of action for loss of consortium was worth at least $25,000. Nancy was not injured in the accident. Therefore, our decision is solely one of determining whether the insurance company, in its limit-of-liability section, is entitled to limit the combined recovery for these two claims to $25,000.
The applicable policy language in the Buckeye Union policy is:
“The limit of liability shown in the Declarations for ‘each person’ for Bodily Liability is our maximum limit of liability for all damages for bodily injury sustained by any one person in any one auto accident.” (Emphasis added.)
These words should be given their plain meaning. The limit applies to “damages for bodily injury.” The majority properly concludes that a claim for loss of consortium is not a claim for bodily injury. Since the majority finds that the loss of consortium is not a bodily injury, there is no basis to apply the limit to the claim of Nancy Tomlin-son. Accordingly, the overall limit of $50,000 should apply to the combined claims of Nancy and Ronald.5
What the majority has done is to apply a limitation on payments “for bodily injury” to prevent payment on a claim which is not a claim for bodily injury. The majority, in its syllabus and *17in its opinion, attempts to avoid the application of the policy language as it is written. The majority uses the words “arising out of or because of bodily injury” as if those words were contained in the policy. They are not. The majority has thus converted a limitation which is plainly written to apply only to bodily injury (which loss of consortium is not) into a limitation applying to claims arising out of bodily injury.
To resolve this case against the party who drafted the policy language, there is no need to resort to “strict construction” against the insurance company (even though the strict-construction doctrine is firmly established in the law of this state). All that is required is the ability to distinguish a claim for bodily injury from a claim arising out of or derivative to a bodily injury.
This court should not judicially rewrite the language of insurance policies to protect the insurer. To do so violates deeply ingrained principles of contract and insurance law. King v. Nationwide Ins. Co. (1988), 35 Ohio St. 3d 208, 519 N.E. 2d 1380, syllabus; Faruque v. Provident Life & Acc. Ins. Co. (1987), 31 Ohio St. 3d 34, 31 OBR 83, 508 N.E. 2d 949, syllabus; Buckeye Union Ins. Co. v. Price (1974), 39 Ohio St. 2d 95, 68 O.O. 2d 56, 313 N.E. 2d 844, syllabus; Smith v. Eliza Jennings Home (1964), 176 Ohio St. 351, 355, 27 O.O. 2d 305, 308,199 N.E. 2d 733, 736.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.

 The bodily injury claim of Ronald should be properly limited to $25,000, the amount he received.